Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-2, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (JP2014149477A), hereinafter Tsutsumi’447, in view of Furue et al. (WO2017069172A1) (English equivalent US20180253003A1 used for citations).
	Regarding claim 1, Tsutsumi'447 teaches a photosensitive (see Page 12, Para. 4) resin composition (Page 12, para. 3) for an organic EL element (see Page 1, Para. 2) barrier rib ("a pixel separation film" Page 1, para. 2; see [0002] of Applicant's specification) comprising: (A) a binder resin (A-1; Page 12, Para. 3); (B) at least one low molecular weight organic compound having a molar volume of 130 ccm/mol or less and being selected from the group consisting of aromatic carboxylic acids and compounds each having a plurality of phenolic hydroxyl groups (phthalic acid; Page 12, Para. 3); and a radiation sensitive compound (compound (B); Page 12, Para. 3). Furthermore, while the referenced example does not contain a colorant, Tsutsumi'447 further teaches that the composition of its invention may further contain compounds such as pigments and dyes (Page 9, Para. 6).
	Furue teaches that it is known to include a black dye ([0008]) in a barrier rib material ([0002]; such as the pixel separation film of Tsutsumi'447) containing a binder resin ([0008]) and a radiation sensitive compound (quinone diazide compound, [0008]) for the purpose of improving visibility by increasing contrast ([0003]).

Regarding claim 2, Tsutsumi'447 further teaches that the low molecular weight organic compound (B) is an aromatic carboxylic acid having a pKa of 2.5 to 4.5 (phthalic acid; Page 12, Para. 3).
Regarding claim 4, Tsutsumi'447 further teaches that a group other than carboxyl groups and phenolic hydroxyl groups is not bound to the carbon atoms constituting the aromatic ring of the low molecular weight organic compound (B) (phthalic acid; Page 12, Para. 3).
Regarding claim 6, Tsutsumi'447 further teaches that the aromatic carboxylic acid is a polycarboxylic acid which is phthalic acid (phthalic acid; Page 12, Para. 3).
Regarding claims 7, 10, and 11, Tsutsumi'447 further teaches that the photosensitive resin composition of claim 1 (Example 1, Page 12, Para. 3; modified) comprises 100 parts by mass of the binder resin A (A-1; Page 12, Para. 3), 7 parts by mass of the low molecular weight organic compound B (phthalic acid; Page 12, Para. 3), and 40 parts of the radiation sensitive compound (C) (compound B; Page 
As described above, Furue teaches a photosensitive resin composition for a barrier rib ([0001]; analogous to the composition of Tsutsumi'447) comprising a binder resin, a quinone diazide acid generator, and a black dye ([0010]). Furue further teaches that the black dye is preferably contained in 3 to 40 parts by weight based on 100 parts by weight of the total of the binder resin, the acid generator, and the black dye ([0115]).
Based on the 100 parts by mass of the binder resin and 40 parts of the acid generator of the composition of Tsutsumi'447, black dye at the proportion described by Furue would be contained in the modified composition of Tsutsumi'447 in 4.3 to 93.3 parts by weight. [100 + 40 = 140; 140/0.97 = 144.3; 144.3-140 = 4.3] [100 + 40 = 140; 140/0.6 = 233.3; 233.3-140 = 93.3] This would result in a total content of the binder resin (100 parts), the low molecular weight organic compound (7 parts), the radiation sensitive compound (40 parts), and the colorant (4.3 to 93.3 parts) of modified Tsutsumi'447 of 151.3 to 240.3 parts by weight. With respect to the instant claims, this results in: 2.9 to 4.6 parts by mass of the low molecular weight organic (B), 2.9 to 38.8 parts by mass of the colorant (D), and 16.6 to 26.4 parts by mass of the radiation sensitive compound (C), all with respect to 100 parts by mass of the total of the binder resin (A), the low molecular weight organic compound (B), the radiation sensitive compound (C), and the colorant (D). [(B): 7 / 151.3 = 4.6%; 7 / 233.33 = 2.9%] [(D): 4.3 / 151.3 = 2.9%; 93.3 / 240.3 = 38.8%] [(C): 40 / 151.3 = 26.4%; 40 / 240.3 = 16.6%] All of these range values are wholly contained within the ranges of the instant claims.

Regarding claim 8, Tsutsumi'447 further teaches that the radiation sensitive compound (C) (compound (B); Page 12, Para. 3) is a photoacid generator which is a quinone diazide compound (1,2-naphthoquinonediazide-5-sulfonic acid chloride; Page 12, Para. 3).
Regarding claim 9, Tsutsumi'447 further teaches that the binder resin (A) (Cyclic Olefin Polymer (A-1); Page 12, Para. 3 and Page 11, Para. 9) has an alkali-soluble functional group (hydroxy carbonyl group in 4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; Page 11, Para. 9).
Regarding claim 12, Tsutsumi'447 is silent regarding the properties (such as optical density) that its composition would have when applied as a barrier rib containing black dye ("a pixel separation film" Page 1, para. 2; "other compounding agents such as pigments, dyes," Page 9, Para. 6).

It would have been obvious to one of ordinary skill in the art to design the modified composition of Tsutsumi'447 to have a high optical density, per the teachings of Furue. While Tsutsumi'447 is silent on the properties of its composition in the application of a barrier rib, it is well known (see Furue) that high light shielding properties would be desired in its barrier rib-function of separating the pixels to improve contrast. High light shielding translates to a low transmittance and therefore a high optical density. It would further have been obvious to find an optimal range for the condition of a high optical density, such as 0.5 per micron or more. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding claim 13, Tsutsumi'447 further teaches that the binder resin (A) (Cyclic Olefin Polymer (A-1); Page 12, Para. 3 and Page 11, Para. 9) comprises (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer (4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; Page 11, Para. 9) having an alkali-soluble functional group (hydroxy carbonyl group) and an additional 
Regarding claim 14, Tsutsumi'447 further teaches an organic EL element (see Page 1, Para. 2) barrier rib ("a pixel separation film" Page 1, para. 2; see [0002] of Applicant's specification) comprising a cured product (resin film; Page 1, Para. 1) of the photosensitive resin composition of claim 1 (Page 1, Para. 1).
Regarding claim 15, Tsutsumi'447 further teaches an organic EL (see Page 1, Para. 2) element (electronic component; Page 1, Para. 1) comprising a cured product (resin film; Page 1, Para. 1) of the photosensitive resin composition of claim 1 (Page 1, Para. 1).

Claims 1, 3-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (WO2017038620A1) (English equivalent US20180273722A1 used for citations), hereinafter Tsutsumi’620, in view of Tsutsumi et al. (JP2014149477A), hereinafter Tsutsumi’447, and Furue et al. (WO2017069172A1) (English equivalent US20180253003A1 used for citations).
Regarding claim 1, Tsutsumi'620 teaches a photosensitive resin composition (Example 4, Table 1) for an organic EL element (see [0001]-[0002]) comprising: (A) a binder resin (polymer (A-1); Example 4, Table 1); (B) at least one low molecular weight organic compound having a molar volume of 130 ccm/mol or less and being a compound having a plurality of phenolic hydroxyl groups (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1); and (C) a radiation sensitive compound (TS200; Example 4, Table 1). While not part of the Example 4, Tsutsumi'620 further teaches the addition of compounding agents such as pigments 
Tsutsumi'447 teaches an analogous a photosensitive (see Page 12, Para. 4) resin composition (Page 12, para. 3) for an organic EL element (see Page 1, Para. 2) comprising: (A) a binder resin (A-1; Page 12, Para. 3); (B) at least one low molecular weight organic compound having a molar volume of 130 ccm/mol or less and being selected from the group consisting of aromatic carboxylic acids and compounds each having a plurality of phenolic hydroxyl groups (phthalic acid; Page 12, Para. 3); and a radiation sensitive compound (compound (B); Page 12, Para. 3). Tsutsumi'447 further teaches that the composition may be used in an organic EL element in various applications, such as a barrier rib ("a pixel separation film" Page 1, para. 2; see [0002] of Applicant's specification) or an interlayer insulating film (Page 1, Para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have used the composition of Tsutsumi'620 as an organic EL element barrier rib instead of an organic EL element interlayer insulating film, in view of the teachings of Tsutsumi'447. The compositions of the two references are analogous as shown above, and Tsutsumi'447 establishes an organic EL element barrier rib as an alternative application of a composition to an organic EL element interlayer insulating film. Thus, one of ordinary skill would have a reasonable expectation of success for the 
Furue teaches that it is known to include a black dye ([0008]) in a barrier rib material ([0002]; such as the pixel separation film of Tsutsumi'447 and the modified film of Tsutsumi'620) containing a binder resin ([0008]) and a radiation sensitive compound (quinone diazide compound, [0008]) for the purpose of improving visibility by increasing contrast ([0003]).
It would have been obvious to one of ordinary skill in the art to add a black dye to the example composition of Tsutsumi'620, per the teachings of Tsutsumi'620 and Furue. While the referenced example composition of Tsutsumi'620 does not contain a black dye, the invention of Tsutsumi'620 is not limited to said example and Tsutsumi'620 further teaches that the composition of its invention may further contain agents such as pigments and dyes and, per the teachings of Tsutsum'447, may be used for a barrier rib. Thus, this addition is, broadly, within the limitation of the disclosed invention of Tsutsumi'620 and would allow for improving visibility through increasing contrast, as taught by Furue.
Regarding claim 3, Tsutsumi'620 further teaches that the low molecular organic compound (B) is a compound having a plurality of phenolic hydroxyl groups and having a pKa of 7.5 to 10 (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1).
Regarding claim 4, Tsutsumi'620 further teaches that a group other than carboxyl groups and phenolic hydroxyl groups is not bound to the carbon atoms constituting the aromatic ring of the low molecular weight organic compound (B) (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1).
claim 5, Tsutsumi'620 further teaches that the compound having a plurality of phenolic hydroxyl groups is an aromatic polyol which is pyrogallol (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1).
Regarding claims 7, 10, and 11, Tsutsumi'620 further teaches that the photosensitive resin composition of claim 1 (Example 4, Table 1; modified) comprises 100 parts by mass of the binder resin A (A-1; Example 4, Table 1), 5 parts by mass of the low molecular weight organic compound B (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1), and 30 parts of the radiation sensitive compound (C) (TS200; Example 4, Table 1). However, Tsutumi'620 is silent on the contents of the additional agents such as dyes and pigments ([0119]).
As described above, Furue teaches a photosensitive resin composition for a barrier rib ([0001]; analogous to the composition of Tsutsumi'620 as discussed above) comprising a binder resin, a quinone diazide acid generator, and a black dye ([0010]). Furue further teaches that the black dye is preferably contained in 3 to 40 parts by weight based on 100 parts by weight of the total of the binder resin, the acid generator, and the black dye ([0115]).
Based on the 100 parts by mass of the binder resin and 30 parts of the acid generator of the composition of Tsutsumi'620, black dye at the proportion described by Furue would be contained in the modified composition of Tsutsumi'620 in 4.0 to 86.7 parts by weight. [100 + 30 = 130; 130/0.97 = 134.0; 134.0-130 = 4.0] [100 + 30 = 130; 130/0.6 = 216.7; 216.7-130 = 86.7] This would result in a total content of the binder resin (100 parts), the low molecular weight organic compound (5 parts), the radiation sensitive compound (30 parts), and the colorant (4.0 to 
It would have been obvious to one of ordinary skill in the art to have included the additive black dye agent in the composition of Tsutsumi'620 in the ratio range (3 to 40 parts based of 100 parts of resin, acid generator, and dye) taught by Furue. Since Tsutsumi'620 is silent regarding the content at which the additive compounds, such as dyes and pigments, would be included in its compositions, one of ordinary skill would have looked to the art, such as Furue, for guidance in determining the content of the black dye additive. Since the composition of Furue is analogous to the modified composition of Tsutsumi'620 as shown above, one of ordinary skill in the art would have a reasonable expectation of success for the addition of the black dye additive into the composition of Tsutsumi'620 at the ratio range taught by Furue.
Regarding claim 8, Tsutsumi'620 further teaches that the radiation sensitive compound (C) (TS200; Example 4, Table 1) is at least one photoacid generator which is a quinone diazide compound (see [0180]).
claim 9, Tsutsumi'620 further teaches that the binder resin (A) (Cyclic Olefin Polymer (A-1); Example 4, Table 1 and [0162]) has an alkali-soluble functional group (hydroxy carbonyl group in 4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; [0162]).
Regarding claim 12, Tsutsumi'620 as modified in view of Tsutsumi'447 is silent regarding the properties (such as optical density) that its composition would have when applied as a barrier rib containing black dye.
Furue, which teaches a composition for a barrier rib ([0001]) (analogous to modified Tsutsumi'620 as described above), does not teach specific limitations regarding optical density. However, Furue does teach that a high light shielding functionality ([0007]) and a low light transmittance (such as less than 50%, [0187]) is desirable. Since Optical density is proportional to the negative of the log of transmittance (OD = -Log10(T)), a low transmittance would correspond to a high optical density.
It would have been obvious to one of ordinary skill in the art to design the modified composition of Tsutsumi'620 to have a high optical density, per the teachings of Furue. While Tsutsumi'620 as modified in view of Tsutsumi'447 is silent on the properties of its composition in the application of a barrier rib, it is well known (see Furue) that high light shielding properties would be desired in its barrier rib-function of separating the pixels to improve contrast. High light shielding translates to a low transmittance and therefore a high optical density. It would further have been obvious to find an optimal range for the condition of a high optical density, such as 0.5 per micron or more. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claim 13, Tsutsumi'620 further teaches that the binder resin (A)  (Cyclic Olefin Polymer (A-1); Example 4, Table 1 and [0162]) comprises (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer (4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; [0162]) having an alkali-soluble functional group (hydroxy carbonyl group) and an additional polymerizable monomer (N-phenyl-bicyclo [2.2.1] hept-5-ene-2,3-dicarboximide; [0162]).
Regarding claim 14, Tsutsumi'620 as modified in view of Tsutsumi'447 (see above in regards to claim 1), further teaches an organic EL element ([0002] of Tsutsumi'620) barrier rib (see above modification) comprising a cured product of the photosensitive resin composition according to claim 1 ([0001] of Tsutsumi'620).
Regarding claim 15, Tsutsumi'620 further teaches an organic (see [0002]) EL element comprising a cured product of the photosensitive resin composition according to claim 1 ([0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737       

/PETER L VAJDA/         Primary Examiner, Art Unit 1737
03/22/2022